Citation Nr: 1313052	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  08-37 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel

REMAND

The Veteran served on active duty from January 1958 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The instant matter was previously before the Board in August 2011 and September 2012.  In August 2011, the Board remanded the issue of entitlement to service connection for hypertension for further development, to specifically include affording the Veteran a VA examination to determine the likelihood that his diagnosed hypertension was either directly related to his period of military service or caused or made chronically worse by any diagnosed psychiatric disorder, to include the Veteran's PTSD.  

In March 2012, the Veteran underwent a VA examination in connection with his claim of service connection for hypertension.  The examiner noted that the Veteran began treatment for hypertension in approximately 1977 and that there was no indication of hypertension in service.  She then opined against an association between the Veteran's currently diagnosed hypertension and his period of military service.  The examiner also stated that there was no evidence of record to support a finding that any psychiatric disability caused or chronically worsened the Veteran's hypertension.

In again remanding the matter in September 2012, the Board pointed out that it was unclear what evidence was relied upon by the VA examiner in concluding that the Veteran's psychiatric disability had not caused or made chronically worse his hypertension; the Board also found that the examiner had failed to provide any rationale for her opinion in this regard.  Notably, as discussed in its August 2011 remand, during his April 2011 hearing, the Veteran stated that C.F., D.O., a psychiatrist with Kaiser Permanente in San Diego, California, had informed him that his PTSD was exacerbating his hypertension.  The Veteran also submitted articles indicating an association between PTSD and hypertension.  The Board thus directed the agency of original jurisdiction (AOJ) to obtain from the examiner who conducted the March 2012 VA examination an addendum to her examination report that provided an explanation for any opinion regarding the likelihood that the Veteran's PTSD had caused or made chronically worse his hypertension.  The Board directed the examiner to consider the Veteran's lay statement that Dr. C.F. informed him that his PTSD was exacerbating his hypertension and the article submitted by the Veteran concerning a relationship between PTSD and hypertension, and stated that the examiner's opinion must include a discussion of this evidence, to include medical reasons for any disagreement with this evidence.  

In November 2012, the VA examiner who had conducted the March 2012 examination provided an addendum to that report wherein she reviewed the findings contained in her March 2012 examination report and then provided the following opinion:  "It is my opinion that [the Veteran's] service connected [PTSD] is less likely as not caused or chronically worsened since his hypertension.  His diagnosis of hypertension has no temporal relationship to his diagnosis of PTSD."  At the outset, the Board notes that, read literally, it seems as though the examiner opined that the Veteran's PTSD was not caused or aggravated by his hypertension, which was not the question asked of her.  That fact notwithstanding, the examiner's addendum opinion again fails to contain an adequate rationale and nowhere in her addendum does she discuss the Veteran's lay statement that Dr. C.F. informed him that his PTSD was exacerbating his hypertension or the article submitted by the Veteran concerning a relationship between PTSD and hypertension, despite the fact that the Board's September 2012 remand directive specifically stated that the examiner's opinion must include a discussion of this evidence, to include medical reasons for any disagreement with this evidence.  

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA "a concomitant duty to ensure compliance with the terms of the remand."  Stegall v. West, 11 Vet. App. 268, 270 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, "the Board itself errs in failing to insure compliance."  Id.  Moreover, the Court has held that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2012).

In the instant case, as it is clear that the addendum opinion obtained on remand does not comply with the terms of the Board's September 2012 remand, the Board finds that the matter must again be remanded to ensure that all development previously requested has been completed and to obtain an adequate medical opinion.  See Barr and Stegall, both supra.  On remand, the AOJ should refer the matter to a VA clinician other than the one who provided the March 2012 VA examination and subsequent addendum opinions for an opinion, based upon a review of the claims folder, regarding the likelihood that the Veteran's hypertension is either directly related to service and/or whether the Veteran's service-connected PTSD has caused or made chronically worse his hypertension, in accordance with the remand directives below.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should arrange for a VA clinician with the appropriate expertise to review the Veteran's claims folder and provide an opinion as to whether the Veteran's currently diagnosed hypertension is at least as likely as not related to his period of military service.  An opinion should also be provided as to whether the Veteran's PTSD has caused or made chronically worse the Veteran's hypertension.  

If the reviewer finds that the Veteran's PTSD has made worse his hypertension, the reviewer should comment on whether the claims file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of the hypertension.  If a baseline is established, the examiner should comment on how much the Veteran's hypertension has worsened in severity as a result of the natural progress of the disability, if at all, from the time of the baseline to the current level of severity.

Regardless of whether the reviewer's opinion as to any question is favorable or negative, the reviewer must provide support for his/her opinions that includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming his/her opinion.  The reviewer's opinion must include a discussion of the Veteran's lay statement that Dr. C.F. informed him that his PTSD was exacerbating his hypertension and the article submitted by the Veteran concerning a relationship between PTSD and hypertension, to include medical reasons for any disagreement with this evidence.  

If the reviewer determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

2.  The AOJ must ensure that all medical opinion reports comply with this remand and the questions presented in the request, paying particular attention to whether the reviewer's opinion included a discussion of the Veteran's lay statement that Dr. C.F. informed him that his PTSD was exacerbating his hypertension and the article submitted by the Veteran concerning a relationship between PTSD and hypertension, to include medical reasons for any disagreement with this evidence.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

3.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

